Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 1 of 10



                            United States District Court
                                      for the
                            Southern District of Florida


   United States of America,             )
   Plaintiff                             )
                                         )
                                           Criminal Case No. 20-20147-CR-
   v.                                    )
                                           Scola
                                         )
   Tony Miguel Howard,                   )
   Defendant.                            )

                        Order Granting Motion to Suppress
          Defendant Tony Miguel Howard asks the Court to suppress evidence
  obtained as a result of a warrantless search and seizure that occurred within
  the curtilage of his grandparents’ house on January 21, 2020 (Mot. to
  Suppress, ECF No. 48.) The Government opposes the motion, arguing that
  Howard does not have standing to challenge any search or seizure. (Gov’t’s
  Resp., ECF No. 57.) In the alternative, the Government argues that even if
  Howard does have standing, the detectives had probable cause, and valid
  exceptions to the warrant requirement existed, to enter the curtilage of the
  house, arrest Howard, and search a bag containing a gun. (Id.) On August 30,
  2021, the Court held an evidentiary hearing. After careful review of the party’s
  briefing, the record, the credible testimony and evidence, arguments presented
  at the hearing, and the relevant legal authorities, the Court grants Howard’s
  motion (ECF No. 48).

        1. Background from motion, response, and reply

         On January 21, 2020, the City of Miami Police Department Gang
  Intelligence Unit conducted an area check at an address associated with
  previous reported shootings. (Def.’s Mot. at Ex. 1.) The detectives found
  multiple individuals talking on the public sidewalk in front of 5540 NW 3rd
  Avenue. (Def.’s Mot. at 1; Gov’t’s Resp. at 1–2.) Detective Narcisse recognized
  the Defendant, who was a person of interest in a recent shooting and noticed
  the outline of a gun under his jacket. (Def.’s Mot. at 2; Gov’t’s Resp. at 2.)
  Detective Narcisse directed Howard to stop, although Howard did not stop;
  Howard walked through a gate and into the covered carport at 5540 NW 3rd
  Avenue. (Def.’s Mot. at 2; Gov’t’s Resp. at 2.) Detectives Narcisse and Pinckney
  followed Howard through the gate and into the carport, where Detective
  Pinckney saw Defendant remove the gun from his waistband and place it in a
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 2 of 10



  bag on a table. (Def.’s Mot. at 2; Gov’t’s Resp. at 2.) Detective Pinckney seized
  Howard and then the bag, which was shortly after searched and the gun
  secured. (Def.’s Mot. at 2; Gov’t’s Resp. at 2.)
        Howard now asks the Court to suppress all evidence obtained from this
  sequence of events, arguing that he was illegally seized and the bag illegally
  searched.

     2. Summary of Testimony

              a. Detective Brian Narcisse

         Narcisse is assigned to the Gang Intelligence Unit of the City of Miami
  Police Department. He has been an officer for twelve years and a detective in
  the Gang Intelligence Unit for two years.

         On January 21, 2020, Narcisse went to a house at 5540 NW 3rd Avenue.
  Detectives Pinckney, Chavez, and Williams were with Narcisse, but each were
  in their own vehicles. The house was in an area where there had been multiple
  recent shootings and drug activity. Upon arrival, Narcisse saw the Defendant
  standing on the sidewalk outside the house and recognized him, as well as a
  relative of the Defendant’s, Tonnari Howard. Narcisse cannot recall if the
  Defendant was wearing a jacket when he arrived, nor can he recall the specifics
  of the Defendant’s clothing.

         Government’s Exhibit 1 is a photograph of the front of the house. There
  is a fence which has a large sliding gate for cars and trucks and a smaller front
  gate for pedestrians. In the photograph, the sliding gate is closed, but on
  January 21, 2020, the gate was open. There was a vehicle parked on the street
  blocking the sidewalk. The Defendant and Tonnari Howard, as well as three
  other individuals, were standing on the sidewalk, which required that two
  passersby had to walk in the street to get around them.

         Narcisse and Pinckney exited their vehicles, and the Defendant, upon
  seeing them, started walking on the sidewalk toward the open large gate. The
  Defendant was holding his right-side waist area, and Narcisse saw a partially
  concealed firearm with a black handle tucked into his waistband. Narcisse was
  five feet away. The Defendant was still on the sidewalk when he saw the
  firearm. Narcisse said, “come here, Tony.” Narcisse was aware that the
  Defendant was a convicted felon.

       The Defendant kept walking past the gate into the carport in front of the
  house. Pinckney and Narcisse followed the Defendant into the carport inside
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 3 of 10



  the gated area to make sure that the Defendant did not discard the firearm or
  endanger officer safety. None of the other men who had been on the sidewalk
  entered the gate.

        As the Defendant approached a table in the carport, Pinckney grabbed
  the Defendant and handed him over to Narcisse. Narcisse escorted the
  Defendant out to the sidewalk, hand-cuffed him, and sat him on the sidewalk.
  Narcisse did not see Pinckney remove a bag from the table; he was focused on
  the Defendant. After the arrest of the Defendant, another firearm was found on
  one of the other individuals, Cedric Johnson, who was also arrested.

        Narcisse does not believe that he drew his weapon that day.

              b. Floyd Pinckney

         Pinckney has been a member of the Miami Police Department Gang
  Intelligence Unit for five years and was a patrol officer for three years before
  that.

        Pinckney was involved in the arrest of the Defendant at 5540 NW 3rd
  Avenue on January 21, 2020. Pinckney had previously responded to that
  house on previous occasions, including for threats being made to shoot people.
  That day, the unit was in the area for a high visibility check, which is a routine
  part of their work. Pinckney’s unit was performing this high visibility check
  because a shooting had recently occurred.

         Upon arrival, Pinckney recognized the Defendant from prior contact with
  him. Pinckney was also aware of a police flyer issued December 24, 2020,
  which included a photo of the Defendant with text reading that he was wanted
  for questioning in relation to a November 2020 shooting. As the Defendant was
  arrested in January 2020, Pinckney believes that the flyer had the wrong date
  and that the shooting referred to in the flyer actually occurred in 2019. Upon
  being recalled to the stand later during the hearing, Pinckney admitted that the
  flyer, which is Government’s Exhibit 2, could not have been the flyer that he
  saw prior to the incident in question—the shooting incident referred to in
  Government’s Exhibit 2 did not occur until November 2020. According to
  Pinckney, there perhaps was a different flyer that he had seen prior to this
  January 2020 incident.

        When Pinckney arrived at 5540 NW 3rd Avenue on January 21, 2020,
  the Defendant was standing on the sidewalk with approximately five other
  men. Pinckney parked and exited his car. Pinckney recognized the Defendant
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 4 of 10



  and knew that the Defendant was a convicted felon and that he was a suspect
  in a recent shooting. As Pinckney walked towards the Defendant, the
  Defendant started walking toward the house, opposite Pinckney. The
  Defendant was wearing a hoodie jacket. The Defendant started to touch the
  right side of his waistband, which alerted Pinckney to his waist, where he saw
  the outline of a firearm. However, he did not see the gun itself because it was
  covered by the hoodie jacket. Pinckney immediately called, “Tony, stop! Tony,
  stop!” The Defendant kept walking and turned into the carport through the
  open gate. Pinckney followed him.

         The Defendant walked straight to a table in front of the house, removed
  the firearm from his waist, and placed it in a bag on the table. Pinckney
  immediately grabbed the Defendant and handed him to Narcisse. Pinckney
  grabbed the bag on the table, which was open, and saw a firearm inside the
  bag. Pinckney grabbed the bag due to a concern for officer safety and a desire
  to preserve evidence. Additionally, there were still several men on the sidewalk
  who could access the bag, and Pinckney thought that there were people in the
  house who could have also accessed the bag and firearm. Pinckney does not
  believe that he drew his firearm during this incident.

        Following the arrest, a transporting officer wearing a body camera
  arrived. The body-camera video shows the Defendant wearing a letterman
  jacket and knitted hat. According to Pinckney, the hoodie jacket was taken off
  the Defendant when he was arrested because he did not want the Defendant to
  be too hot while seated in the patrol car. But the body-camera video shows the
  Defendant still wearing a knitted hat and at least one detective wearing a jacket
  because it was cold that evening. Upon looking at a photograph of the front of
  the home, which was introduced as Government’s Exhibit 1, Pinckney
  indicated that on the day of the arrest, the large gate to the carport was open
  and there were fewer items of furniture in the carport.

          The arrest report of the Defendant is signed by Detective Williams, but
  the narrative was written by Pinckney. The narrative states “I saw . . . and I did
  . . .” several times, giving the impression that Detective Williams is the one who
  saw and did everything. Pinckney’s name is not mentioned. Pinckney claims he
  logged onto the computer system using Williams’s log-in information because
  Pinckney had been locked out. But he had no good explanation why he did not
  write “Pinckney saw . . . and Pinckney did . . .” The Defendant’s home address
  on the arrest report is listed as 7357 NW 10th Avenue. This address was in the
  system from a previous arrest, and the address was verified by Detective
  Williams.
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 5 of 10



                c.     Tonnari Howard

        Tonnari Howard is the Defendant’s younger brother. Tonnari 1 sees the
  Defendant several times per week. The Defendant does not exclusively stay at
  one address: sometimes he spends the night at his grandfather’s house,
  sometimes at his mother’s house. Other days, he stays with his girlfriend and
  daughter. Tonnari estimated that the Defendant sleeps at his grandparent’s
  house two-to-three weeks out of a month, or three-to-four days per week. The
  Defendant’s grandparents have owned the house at 5540 NW 3rd Avenue for
  more than twenty years. His grandfather has a tire business that is run out of
  this address, and the Defendant helps with the business. The Defendant
  occasionally receives mail at this address.

         Around 6:00 p.m. on January 21, 2020, the Defendant, Tonnari, and
  three or four other individuals were standing in front of a gate at his
  grandparents’ house. There were other family members at the house as well. To
  access the house, there is a large sliding black gate as well as a smaller front
  gate. According to Tonnari, the large sliding gate was shut, as it usually is
  unless tires are being delivered. Tonnari was there for about twenty-five
  minutes before the police arrived.

        It was a cold evening, and the Defendant was wearing a skull cap and a
  grey and burgundy college jacket. The Defendant usually wears jeans or
  sweatpants, but Tonnari does not recall what pants he was wearing that night.
  Tonnari recalled that he was wearing two jackets, including a hoodie, and
  sweatpants. Some of the other men had on shorts.

        During the twenty-five minutes that they were standing on the sidewalk,
  Tonnari did not see a gun on the Defendant and did not see a bulge or an
  outline of a gun in his waistband. Later, several police cars arrived at the
  address and began to exit their vehicles. As the cars pulled up, the Defendant
  started walking towards the small gate, and the Defendant was already inside
  the gate when the police exited their vehicles. Once the police exited, Tonnari’s
  back was turned away from the Defendant, as he was watching the police.

        The police told the Defendant to “come out.” The Defendant replied,
  “what for?” Tonnari could not hear any additional conversation between the




  1 The Court will refer to Tonnari Howard by his first name to avoid confusion with the
  Defendant, Tony Howard.
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 6 of 10



  police and the Defendant. Two officers walked into the carport, and one of them
  grabbed the Defendant and one grabbed the bag.

     3. Findings of Fact

         The Court first finds that the testimony of Tonnari Howard is more
  credible than the testimony of the two detectives, and the Court resolves any
  conflicts between their testimony in favor of Tonnari Howard.

         The Defendant spends between two-to-three weeks per month staying at
  the house in question, keeps belongings in the house, and receives mail at the
  house. The Defendant also regularly stays there to help his grandfather in his
  tire business.

         On January 21, 2020, the Defendant and several other men were
  standing on a sidewalk outside the house. When multiple police cars arrived,
  the Defendant turned towards his grandparents’ house and entered through
  the front pedestrian gate onto the carport. The large, sliding black gate was
  closed.

         The detectives arrived, and Detectives Narcisse and Pinckney began to
  follow the Defendant to the carport. The detectives could not have relied on the
  flyer as a reason to suspect the Defendant because the flyer was issued eleven
  months after January 21, 2020. As the Defendant had already entered the
  curtilage of the home at that time, Detectives Pinckney and Narcisse did not
  see the outline nor the handle of a gun under the Defendant’s waistband while
  he was on the public sidewalk. Nor does the Court find that the detectives saw
  a gun, whether an outline or the handle itself, on the Defendant’s person. The
  Defendant was wearing a large varsity jacket, and the inconsistencies between
  the detectives—namely, that one saw the handle itself and one only saw an
  outline—are improbable given that the detectives were close to each other and
  that the entire interaction lasted seconds.

         While the detectives did not see a gun on the Defendant, they still
  entered through the gate onto the carport at 5540 NW 3rd Avenue, where
  Detective Pinckney grabbed the Defendant and searched a bag on the table in
  front of the house.

     4. Discussion
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 7 of 10



        Howard’s argument centers on two points: (1) the detectives illegally
  entered the curtilage of the home to effect a warrantless arrest, and (2) the
  detectives illegally searched the bag in the carport.

        A. The Defendant has standing to challenge any search or seizure.
         As an initial matter, the Government contends that Howard does not
  have standing to challenge the search of 5540 NW 3rd Avenue as he does not
  live at that address full-time. (ECF No. 57 at 2–6.) “A defendant has standing to
  challenge a warrantless search if the defendant had a ‘legitimate expectation of
  privacy’ in the property when it was searched.” United States v. Gibson, 708
  F.3d 1256, 1276 (11th Cir. 2013) (quoting Rakas v. Illinois, 439 U.S. 128, 143
  (1978)). Where a defendant does not own or lease the property that was
  searched, the defendant must “demonstrate a significant and current interest
  in the searched premises[.]” United States v. Garcia, 741 F.2d 363, 366 (11th
  Cir. 1984). Courts look to various factors to determine whether there is a
  sufficient interest, including whether the defendant (1) stores belongings at the
  property, (2) has a “measure of control” and ability to exclude others, and
  (3) stays at the property for extended periods of time, such as an overnight
  guest. See United States v. Bossio, 824 F. App’x 818, 821–22 (11th Cir. 2020).
         Howard has sufficiently established a reasonable expectation of privacy
  in his grandparents’ home, including the carport. Howard stays at the property
  approximately two-to-three weeks out of every month, stores belongings there,
  and receives mail there, establishing that he has more than an “occasional
  presence as a mere guest or invitee.” United States v. Chaves, 169 F.3d 687,
  690–91 (11th Cir. 1999); (ECF No. 62, Def.’s Reply at 2–3.)
         The Government argues that even if Howard has a reasonable
  expectation of privacy in the home, he cannot have such expectations in the
  carport, as it is “open and exposed to the public.” (Gov’t’s Resp. at 6–7 (citing
  Coffin v. Brandau, 642 F.3d 999, 1012 (11th Cir. 2011).) However, the area
  “immediately surrounding and associated with [a] home”—the curtilage—falls
  within the Fourth Amendment’s protections. See Collins v. Virginia, 138 S.Ct.
  1663, 1670 (2018). To determine whether a carport or driveway falls within the
  curtilage of a house, courts primarily look to four factors: “the proximity of the
  area claimed to be curtilage to the home, whether the area is included within
  an enclosure surrounding the home, the nature of the uses to which the area is
  put, and the steps taken by the resident to protect the area from observation
  by people passing by.” See United States v. Stephen, 823 F. App’x 751, 754
  (11th Cir. 2020).
         The carport at 5540 NW 3rd Avenue is located behind a gate, which is
  usually closed, and the carport appears to be under a covered roof, located just
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 8 of 10



  in front of the house. (Def.’s Mot. at 2; ECF No. 63 at Ex. 1.) In addition, lawn
  chairs decorate the carport, suggesting that it is used for lounging and related
  purposes. (ECF No. 63 at Ex. 1.) The fact that the carport is visible from the
  street is not determinative and does not outweigh the factors weighing in favor
  of finding that the carport was within the curtilage, namely, that it is enclosed,
  covered, and seemingly used as an extension of the house. See Collins, 138
  S.Ct. at 1675 (“So long as it is curtilage, a parking patio or carport into which
  an officer can see from the street is no less entitled to protection from trespass
  and a warrantless search than a fully enclosed garage.”). 2 Accordingly, the
  Court finds that the carport is within the curtilage of the house and that the
  Defendant had a reasonable expectation of privacy in the house at 5540 NW
  3rd Avenue.

         B. Based on the evidence presented, the Court finds that the
            warrantless seizure and search were not reasonable.
         The Defendant primarily argues that evidence obtained from the search
  of the bag—the gun—should be suppressed as fruit of the poisonous tree, as
  the detectives entered the curtilage of the house, seized Howard, and searched
  a bag without a warrant. (Def.’s Mot. at 2–3.) “[S]earches and seizures inside a
  home without a warrant are presumptively unreasonable.” Payton v. New York,
  445 U.S. 573, 586 (1980). However, a warrantless search may be justified
  “where both probable cause and exigent circumstances exist.” Kirk v.
  Louisiana, 536 U.S. 635, 638 (2002).

                1. There was no probable cause to enter the curtilage and
                   arrest Howard.
         Probable cause exists when “the facts and circumstances within the
  officer’s knowledge, of which he or she has reasonably trustworthy information,
  would cause a prudent person to believe, under the circumstances shown, that
  the suspect has committed, is committing, or is about to commit an offense.”
  Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir. 2002). Put simply, courts look to
  the totality of the circumstances. See Illinois v. Gates, 462 U.S. 213, 238
  (1983).
         The Court finds that the detectives did not have probable cause to believe
  that Howard was committing, or had committed, a crime. As stated above, the
  Court finds that the detectives did not see a gun on the Defendant. Absent

  2 Contrary to the Government’s position, United States v. Stephen does not hold that a
  defendant can never have a reasonable expectation of privacy in an open and exposed carport.
  (Gov’t’s Resp. at 7 n.5.) Rather, the Court in Stephen applied Collin’s case-by-case analysis to
  determine whether a particular carport can be within the curtilage of a home. See Stephen, 823
  F. App’x at 754.
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 9 of 10



  such evidence, the detectives had no probable cause to believe that the
  Defendant had violated Fla. Stat. § 790.01(2) for carrying a concealed weapon
  without the appropriate license. Moreover, the detectives had no probable
  cause to believe that the Defendant violated Fla. Stat. § 843.02 for resisting or
  opposing the police—in the “lawful execution” of their duties—without violence.
  While the detectives ordered the Defendant to “come out,” and while the
  Defendant did not exit the carport as instructed, the detectives did not act
  lawfully, as they had no reasonable suspicion to stop the Defendant and order
  him to leave his grandparents’ home. Under the totality of the circumstances,
  the detectives did not have probable cause to pursue and arrest Howard.

                2. Even if there was probable cause, the detectives’
                   warrantless entry into the curtilage and arrest of Howard
                   were not reasonable.
         Probable cause alone is not enough to conduct a warrantless search or
  seizure—the government must show an applicable exception to the warrant
  requirement. See United States v. Holloway, 290 F.3d 1331, 1334 (11th Cir.
  2002) (“The Fourth Amendment’s prohibition of warrantless searches . . . is not
  absolute.”). The Government primarily contends that exigent circumstances
  were present and therefore justified the warrantless entry into the carport and
  subsequent seizure of Howard. (Gov’t’s Mot. at 8–9.) The exigent-circumstances
  exception applies where “the exigencies of the situation make the needs of law
  enforcement so compelling that a warrantless search is objectively reasonable.”
  Lange v. California, 141 S.Ct. 2011, 2017 (2021). There is no categorical rule
  that a suspect’s flight creates an exigent circumstance; courts undertake a
  case-by-case assessment. See id. at 2021.
         The Government primarily argues that public safety and the safety of the
  officers necessitated the detectives’ entrance into the carport. However, as
  stated above, the detectives did not see a gun on the Defendant and had no
  basis to fear imminent harm to themselves or the public. 3 Therefore, no
  exception to the warrant requirement was present, and the warrantless pursuit
  and arrest of Howard was not objectively reasonable.

                3. The warrantless search of the bag was not reasonable.


  3 The Government also contends that the risk of destruction of evidence permitted warrantless
  entry. (Gov’t’s Resp. at 9.) However, beyond conclusory remarks, the Government does not
  provide evidence of such a risk. Nor does the Government articulate on what basis reasonable
  officers would fear the immediate destruction of a firearm. Cf. Kentucky v. King, 563 U.S. 452,
  461 (2011) (“Destruction of evidence issues probably occur most frequently in drug cases
  because drugs may be easily destroyed by flushing them down a toilet or rinsing them down a
  drain.”).
Case 1:20-cr-20147-RNS Document 65 Entered on FLSD Docket 08/31/2021 Page 10 of 10



          As the detectives unlawfully entered the curtilage and restrained the
   Defendant without probable cause, the warrantless search of the bag inside the
   carport was not reasonable. Just as the detectives needed probable cause and
   an exception to the warrant requirement to effect the warrantless entry and
   arrest of Howard, the detectives also needed probable cause and an exception
   to the warrant requirement to search the bag. See Kirk, 536 U.S. at 638. The
   Government contends that the gun was in plain view, but the plain-view
   exception to the warrant requirement applies only when the police have a “right
   of access to the place where the contraband is located.” United States v.
   Rodgers, 924 F.2d 219, 221 (11th Cir. 1991). As established above, the
   detectives did not have probable cause that Howard had committed or was
   committing a crime and had no authority to enter the curtilage to effect a
   seizure and search. Nor do any other exceptions to the warrant exception
   apply. Therefore, the detectives had no authority to enter the curtilage and
   search the bag without a warrant.

      5. Conclusion

          The Court has considered Howard’s motion (ECF No. 48) as well as his
   reply (ECF No. 62) and the Government’s response to the motion (ECF No. 57).
   The Court also held an evidentiary hearing and heard oral argument from the
   parties. The Court finds that (1) the detectives did not have probable cause to
   suspect that the Defendant had violated or was currently violating the law; and
   (2) the seizure of the Defendant and search of the bag were unlawful.
   Accordingly, the Court grants Howard’s motion to suppress (ECF No. 48).


         Done and Ordered at Miami, Florida, on August 31, 2021.

                                       ____________________________
                                       United States District Judge
                                       Robert N. Scola, Jr.
